Title: To Benjamin Franklin from Samuel Wharton et al., 26 June 1780
From: Wharton, Samuel
To: Franklin, Benjamin


Sir
L’Orient 26 June 1780
We understand some Persons in the Town have written to the Ministers of France, That the Americans, who are here approved Captain Landais’ Conduct in Possessing Himself of the Frigate Alliance, which you had committed to the Charge of the Honorable Commodore Jones. For the sake of Truth, and undeceiving those,—Whom such Misrepresentations may have deceived,— We think it necessary to explain ourselves explicitly on this Subject. We have deeply lamented, Sir, the Behaviour of Captain Landais and his Advisers in agitating so unseasonable a Dispute, opposing your Orders, and ruining the Measures Your Excellency had adopted for the Supply of our Army with Cloaths &c and the Convoy of the American Vessels (laden with Merchandize, wherein our Friends and ourselves are interested to the Amount of near two Millions of Livres) Which We have detained here at a very heavy Expence in full Dependance on it. The Discretion and unexampled Bravery of Commodore Jones yielded us a reasonable and pleasurable Confidence, That our Vessels would arrive in Safety.— But now We feel, We assure you Sir, The utmost Doubt, and anxiety for the Preservation and arrival of the Publick Stores and our property.
We have the Honor of being Sir, your Excellency’s most obedient and most humble Servant
Saml. WhartonJona Williams J Tho. BellMatthew MeaseTho. HutchinsJames Moylan./.Jonatn: Nesbitt J. Grubb
His Excellency Benjamin Franklin Esqr.
 
Notation: Letter from Saml Wharton &c to Doctr Franklin June 26: 1780 No 5
